DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 8, line 35, “a lock case 2, a lock case 3” should read --a lock case 2, a lock housing 3--.  
Appropriate correction is required.
Claim Objections
Claims 4 and 15 are objected to because of the following informalities:  
In claim 4, line 2, “the joining means are inserted” should read --the joining means is inserted--.   
In claim 15, line 2, “lever has a second deformation which has a second deformation that is” should read --lever has a second deformation that is--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 8, it is unclear how the opening is insertable into the sheet metal strip.  In claim 6, it is clearly stated that the opening is a part of the actuating lever, then in claim 7 that the actuating lever is formed from a sheet metal strip.  Claim 8 depends upon claim 7, but states that the opening is insertable in a deformed region of the sheet metal strip.  It is unclear how the opening which is a part of the actuating lever could be inserted in a deformed region of the sheet metal strip which forms the actuating lever.  Revision is required to provide clarity top the claim.  For the purpose of examination the claim is being interpreted as --The motor vehicle lock according to claim 7, wherein the end piece is insertable into the opening located in a deformed region of the sheet metal strip--.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Usazaki (US 2006/0214467 A1) in view of Lalonde (US 2015/0143942 A1).
Regarding claim 1, Usazaki teaches a motor vehicle lock comprising; a locking mechanism with a rotary latch (47) and at least one pawl (49); an actuating lever (98) which can directly or indirectly unlock the locking mechanism (para. 0067); at least one Bowden cable having a Bowden pull cable (99) that is connectable to the actuating lever (fig. 6) wherein the Bowden cable is housed in the motor vehicle lock and rotatable (para. 0060, 82 is oscillatably fitted).  
Usazaki does not teach wherein the Bowden cable has a spherical end piece.
Lalonde teaches a similar Bowden cable used for automotive applications wherein the Bowden cable (10) has a spherical end piece (23).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the Bowden cable of Usazaki for the cable of Lalonde.  Utilizing a cable with round ends allows rotation of the cable ends in the receptacle and allows universal use among many applications.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  

    PNG
    media_image1.png
    239
    489
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2 Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 1 wherein the Bowden cable has a joining means (annotated fig. 1).  
Regarding claim 3 Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 2 wherein the joining means is formed annularly and circumferentially on the Bowden cable (joining means is a sleeve surrounding the cable circumferentially as shown in annotated figure 1).  
Regarding claim 4 Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 2, Usazaki further teaches, wherein the joining means is inserted into a receptacle of a housing (48) of the motor vehicle lock (annotated fig. 1).  
Regarding claim 5, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 4, Usazaki further teaches wherein the joining means is slideable into the receptacle (slides in through the open part of the receptacle of the housing).  
Regarding claim 9, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 1, Lalonde further teaches wherein the end piece (23) has an extension (17).  
Regarding claim 10, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 9, Lalonde further teaches wherein the extension (17) extends in a direction of the Bowden pull cable (16) and at an end of the end piece (23) opposite the Bowden pull cable (fig. 4).  
Regarding claim 11, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 3, Usazaki further teaches wherein the joining means forms a groove (annotated fig. 1).  
Regarding claim 12, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 10, Lalonde further teaches wherein the end piece (23) and the extension (17) are arranged along a common axis (fig. 4).
Regarding claim 13, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 2, Usazaki further teaches wherein the joining means (annotated fig. 1) is formed as a single piece with a sheath of the Bowden cable (99).
Regarding claim 16, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 1, Usazaki further teaches wherein the actuating lever (98) is configured to swivel (para. 0067).  
Regarding claim 17, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 4, Usazaki further teaches further comprising a lock housing (14) and a lock cover (48) that is connectable to the lock housing.  
Regarding claim 18, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 17, Usazaki further teaches wherein the lock cover (48) includes the receptacle (annotated fig. 1).  
Regarding claim 19, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 18, Usazaki further teaches wherein the receptacle (annotated fig. 1) includes a clamping device (edges of receptacle that enter groove) for securely holding the Bowden cable in the lock cover. 
Regarding claim 20, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 18, Usazaki further teaches comprising a lock case (52) that is connectable to the lock housing (14) and to the lock cover (48).  
Claims 6-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Usazaki in view of Lalonde as applied to claims 1-5 above, and further in view of Takamura (DE 10106871 A1).
Regarding claim 6, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 1, however the combination does not teach wherein the actuating lever has an opening, the end piece being insertable into the opening.  
Takamura teaches a similar locking device for a motor vehicle wherein the actuating lever (12) has an opening (12c), the end piece being insertable into the opening (fig. 1).  
It would have been obvious to one of ordinary skill in the art to substitute the actuating lever of Takamura for the actuating lever of Usazaki to incorporate an opening which is able to receive the end piece of the Bowden cable.  The opening of Takamura’s actuating lever releasably holds the Bowden cable allowing for easy installation and replacement of parts if necessary.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Regarding claim 7, Usazaki in view of Lalonde and further in view of Takamura teaches the motor vehicle lock according to claim 6, Takamura further teaches wherein the actuating lever (12) is formed from a sheet metal strip (col. 2, lines 61-62).
Regarding claim 8, Usazaki in view of Lalonde and further in view of Takamura teaches the motor vehicle lock according to claim 7, wherein the end piece (Lalonde’ 23) is insertable into the opening located in a deformed region (Takamura’ curve of 12c) of the sheet metal strip.  
Regarding claim 14, Usazaki in view of Lalonde teaches the motor vehicle lock according to claim 1, Takamura further teaches wherein the actuating lever (Takamura’ 12) has a first deformation (Annotated fig. 2) which has a positive fit with the end piece (Lalonde’ 23).

    PNG
    media_image2.png
    270
    400
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 15, Usazaki in view of Lalonde and further in view of Takamura teaches the motor vehicle lock according to claim 14, wherein the actuating lever (Takamura’ 12) has a second deformation (Annotated Fig. 2) that is configured for securing a position of the end piece (Lalonde’ 23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675